29 F.3d 635
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luis CEBALLOS-VILLALOBOS, Defendant-Appellant.
No. 91-50700.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 16, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Luis Ceballos-Villalobos appeals his 121-month sentence following his guilty plea to possession with intent to distribute heroin in violation of 21 U.S.C. Sec. 841(a)(1).  Ceballos-Villalobos contends that the district court erred by (1) denying his request for a two-level reduction for acceptance of responsibility, and (2) by refusing to depart downward because his criminal history category of III overrepresented the seriousness of his criminal history.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Here, the sentencing transcript reveals that the district court calculated Ceballos-Villalobos's base offense level at 30, added two levels for his role in the offense, and then subtracted two levels for his acceptance of responsibility.  Accordingly, Ceballos-Villalobos's contention that he was improperly denied a reduction for acceptance of responsibility lacks merit.


4
In response to Ceballos-Villalobos's request for a downward departure, the district court stated, "I recognize that I do have a discretion to depart.  I will not depart given that discretion.  One must suffer their own consequences...."  We lack jurisdiction to review the court's decision.   See United States v. Belden, 957 F.2d 671, 676 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3